Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This application is a 371 of PCT/JP2018/033455.
	Claims 1-18 are pending.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7 and 13, drawn to a mutant glycine oxidase of a Bacillus glycine oxidase, wherein said mutant has the properties recited in claim 1 or claim 3.
  
II, claim(s) 8-12 and 14-18, drawn to a polynucleotide encoding the mutant glycine oxidase of Group I, vector or host cell comprising said polynucleotide, and a method of producing said mutant glycine oxidase by culturing said host cell.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
mutant glycine oxidase of a Bacillus glycine oxidase, wherein said mutant has the properties recited in claim 1 or claim 3 and/or polynucleotides encoding said mutant glycine oxidase.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 3, 8, and 14.
The groups of inventions and species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature linking Groups I-II appears to be that they all relate to mutant glycine oxidase of a Bacillus glycine oxidase, wherein the mutant glycine an amino acid sequence represented by SEQ ID NO:1 and has an amino acid substitution at the position corresponding to position 251 of SEQ ID NO:1.  The phrase “an amino acid sequence” of SEQ ID NO:2 has been broadly interpreted as any two consecutive amino acids of SEQ ID NO:2. 
Heylen (K6D334_9BACI. UniProtKB Database. July 5, 2017 – form PTO-892) discloses a Bacillus glycine oxidase comprising at least two consecutive amino acids of SEQ ID NO:1 of the instant application and does not have a Gly residue at the position corresponding to position 251 of SEQ ID NO:1 of the instant application (see page 1 and the sequence alignment below). Since (1) there is no limitation on the structure of the mutant glycine oxidase except not have a glycine residue at the position corresponding to position 251 of SEQ ID NO:1 and comprising as little as two consecutive amino acids of SEQ ID NO:2 and (2) the mutant glycine oxidase is drawn to a product, which may be produced by the recited starting material or not, whether the claimed product is obtained from SEQ ID NO:1 or obtained from any source (including wild type proteins), as long as the resulting product has the structural limitations recited in the claims, the product is still the same and is within the scope of the claimed invention.

The technical feature linking the above species appears to be that they all relate to the glycine oxidase of SEQ ID NO:1.  
Martinez (Proteins Strucuture Function and Bioinformatics, Volume 70: 1429-1441, March 2007, 13 pages – form PTO-1449) discloses a Geobacillus Kaustophilus 

Therefore, the technical features linking the inventions of Groups I-II and the above species do not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.

The special technical feature of Group I is a mutant glycine oxidase of a Bacillus glycine oxidase, wherein said mutant has the properties recited in claim 1 or claim 3.
  
The special technical feature of Group II is a polynucleotide encoding a mutant glycine oxidase of a Bacillus glycine oxidase, wherein said mutant has the properties recited in claim 1 or claim 3, vector or host cell comprising said polynucleotide, and a method of producing said mutant glycine oxidase by culturing said host cell.


The special technical feature of the above species is the glycine oxidase of SEQ ID NO:1.
  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        
	

Sequence alignment between the glycine oxidase of SEQ ID NO:1 of the instant application (“Qy”) and the glycine oxidase of Heylen (“Db”)

K6D334_9BACI
ID   K6D334_9BACI            Unreviewed;       376 AA.
AC   K6D334;
DT   09-JAN-2013, integrated into UniProtKB/TrEMBL.
DT   09-JAN-2013, sequence version 1.
DT   02-DEC-2020, entry version 27.
DE   SubName: Full=Glycine oxidase ThiO {ECO:0000313|EMBL:EKN66912.1};
GN   ORFNames=BABA_13527 {ECO:0000313|EMBL:EKN66912.1};
OS   Bacillus bataviensis LMG 21833.
OC   Bacteria; Firmicutes; Bacilli; Bacillales; Bacillaceae; Neobacillus.
OX   NCBI_TaxID=1117379 {ECO:0000313|EMBL:EKN66912.1, ECO:0000313|Proteomes:UP000006316};
RN   [1] {ECO:0000313|EMBL:EKN66912.1, ECO:0000313|Proteomes:UP000006316}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=LMG 21833T {ECO:0000313|Proteomes:UP000006316};
RX   PubMed=23087684;
RA   Heylen K., Keltjens J.;
RT   "Redundancy and modularity in membrane-associated dissimilatory nitrate
RT   reduction in Bacillus.";
RL   Front. Microbiol. 3:371-371(2012).
CC   -!- PATHWAY: Cofactor biosynthesis; thiamine diphosphate biosynthesis.
CC       {ECO:0000256|ARBA:ARBA00004948}.
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:EKN66912.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AJLS01000097; EKN66912.1; -; Genomic_DNA.
DR   RefSeq; WP_007085704.1; NZ_AJLS01000097.1.
DR   STRING; 1117379.BABA_13527; -.
DR   EnsemblBacteria; EKN66912; EKN66912; BABA_13527.
DR   PATRIC; fig|1117379.3.peg.2793; -.
DR   eggNOG; COG0665; Bacteria.
DR   OrthoDB; 912110at2; -.
DR   UniPathway; UPA00060; -.
DR   Proteomes; UP000006316; Unassembled WGS sequence.
DR   GO; GO:0050660; F:flavin adenine dinucleotide binding; IEA:InterPro.
DR   GO; GO:0016491; F:oxidoreductase activity; IEA:UniProtKB-KW.
DR   GO; GO:0009229; P:thiamine diphosphate biosynthetic process; IEA:UniProtKB-UniPathway.
DR   Gene3D; 3.50.50.60; -; 1.
DR   InterPro; IPR006076; FAD-dep_OxRdtase.
DR   InterPro; IPR036188; FAD/NAD-bd_sf.
DR   InterPro; IPR012727; Gly_oxidase_ThiO.
DR   Pfam; PF01266; DAO; 1.
DR   SUPFAM; SSF51905; SSF51905; 1.
DR   TIGRFAMs; TIGR02352; thiamin_ThiO; 1.
PE   4: Predicted;
KW   Oxidoreductase {ECO:0000256|ARBA:ARBA00023002};
KW   Reference proteome {ECO:0000313|Proteomes:UP000006316}.
FT   DOMAIN          6..352
FT                   /note="DAO"
FT                   /evidence="ECO:0000259|Pfam:PF01266"
SQ   SEQUENCE   376 AA;  41440 MW;  B933FE0488961ED3 CRC64;

  Query Match             46.5%;  Score 893.5;  DB 254;  Length 376;
  Best Local Similarity   49.1%;  


Qy          1 MTHRYDVAIVGGGVIGAAIGFELAKRRHRVAIFEKGTMGSGASSAAAGMLGAQSEFSTSS 60
              | : :|| |:|||:||::| ::|:|   :| | ||  :   ||||||||| ||:|     
Db          1 MENSFDVIIIGGGIIGSSIAYQLSKMGRKVVILEKDRLACQASSAAAGMLAAQAEIEQDG 60

Qy         61 PLVPLALQSRALMPALAEELRERTGIDIGLVEKGLIKLATTEEEADDLYRHYTFWRGIGE 120
              ||  :||:|||: | |: || | ||||| || ||::|:| ||| |  :::  || |    
Db         61 PLFQMALKSRAMFPTLSSELFEYTGIDIELVNKGMLKIAETEEIASIVHKQVTFQRKWDP 120

Qy        121 PVQWLTKGEALEMEPRLAAEALAGAMYIPGDGQVSAPDLAAALAYAAASAGACLYEYTEV 180
               : || | | ||:|| | : :::|||::| || |   :|: | | |||  |  : |||||
Db        121 AITWLDKKELLELEPSL-SPSISGAMFLPNDGHVQPANLSRAYAQAAAYFGTEIREYTEV 179

Qy        181 FDIRSDSSGHV--LDTTGGTFAAEAVVIASGAWAARLGARVGLSLSVYPVKGECVMVRAP 238
                |  : :| |  ::|: |    | ||:|:|||||:|    || ::||||||||  ||  
Db        180 VSINYE-NGQVKGVNTSHGVIHGEQVVVATGAWAAKLMRESGLEINVYPVKGECFSVRPE 238

Qy        239 VPLLQTTVFAKNGCYIVPKSGNRLLIGATSTPGTFDRRVSAGGVMNLLHRAAHLVPDIEQ 298
               |:: ||:|:   ||:|||    : ||||    |||: |:  |: :|: ||  |||:: :
Db        239 KPVINTTIFSDKRCYLVPKRNGEIYIGATMIEHTFDQTVTPRGIASLIERATQLVPELNE 298

Qy        299 AEWVASWSGIRPQTEDGLPYLGEHPERRGLFVAAGHYRNGILLSPLTGLLVADLV-ERKE 357
              | |   |||||||| ||:||:||||  :||:|||||:|||||| |:|| |||||: ||  
Db        299 APWERVWSGIRPQTGDGMPYIGEHPSWKGLYVAAGHFRNGILLGPITGKLVADLLAERLL 358

Qy        358 TAFDLAPFSLTRH 370
                  |: | | ||
Db        359 DRTLLSAFHLERH 371